NOT FOR PUBLICATION                       FILED
                     UNITED STATES COURT OF APPEALS                      DEC 16 2020
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                               FOR THE NINTH CIRCUIT

VARDUHI SASHOYAN,                               No.   18-71510

                 Petitioner,                    Agency No. A097-364-365

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                 Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                           Submitted December 14, 2020**


Before: SCHROEDER, HAWKINS, and GRABER, Circuit Judges.

      Varduhi Sashoyan, a citizen of Armenia, petitions for review of an order from

the Board of Immigration Appeals (“BIA”) denying her motion to reopen removal

proceedings. We have jurisdiction under 8 U.S.C. § 1252, and we deny in part and

dismiss in part the petition.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The BIA did not abuse its discretion by denying Sashoyan’s motion based on

her allegations of ineffective assistance of counsel and judicial bias. See Cuenca v.

Barr, 956 F.3d 1079, 1084 (9th Cir. 2020). The BIA’s determination that Sashoyan

failed to demonstrate the requisite prejudice to substantiate her ineffective assistance

of counsel and due process claims was not arbitrary, irrational, or contrary to law.

See Agonafer v. Sessions, 859 F.3d 1198, 1203 (9th Cir. 2017). Nor did the BIA err

by determining Sashoyan failed to demonstrate that she acted with the necessary

diligence to warrant equitable tolling and dismissing the motion as untimely. See

Iturribarria v. INS, 321 F.3d 889, 897 (9th Cir. 2003).

      Sashoyan also contends that her mental health constitutes an exceptional

circumstance such that the BIA erred by declining to sua sponte reopen her

proceedings. We generally lack jurisdiction to review the BIA’s decision not to

exercise its sua sponte authority, and Sashoyan does not allege a legal or

constitutional error necessary to invoke our jurisdiction. See Bonilla v. Lynch, 840

F.3d 575, 588 (9th Cir. 2016).

      PETITION DENIED IN PART AND DISMISSED IN PART.




                                           2                                    18-71510